DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 23-27 of US Application No. 13/343,131 are currently pending and have been examined.  The proposed claim amendments filed by Applicant, on 20 July 2022, under AFCP 2.0 are not entered for the reasons indicated below in the response to arguments. Claims 1-22 and 28-34 are canceled via Examiner’s Amendment.  
Claims 23-27 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 20 July 2022, regarding the proposed claim amendments filed under AFCP 2.0 have been fully considered but are not persuasive. Therefore, the proposed amendments are not entered.
More particularly, Applicant argues that the prior art of record does not teach “wherein the relay vehicle provides . . . user selected data from the second remote vehicle to the first remote vehicle”, as recited in proposed amended claim 1. Proposed amended claims 13 and 28 recite substantially similar limitations. Examiner respectfully disagrees. Doggart discloses a vehicle having both DSRC and LTE communication capabilities. The vehicle may receive data from a second vehicle having only DSRC communication capabilities and relay the data to a third vehicle having only LTE communication capabilities. The data may also be communicated in reverse. At Fig. 5, a vehicle 20a (e.g., second vehicle) sends convoy setup information to a relay vehicle 20b, which forwards the convoy setup information to vehicle 20c. An occupant of the vehicle 20a may initiate the convoy setup information (¶ [0081]). In response, a driver or occupant of vehicle 20c may accept the convoy setup request and vehicle 20c sends a confirmation message back to vehicle 20a through vehicle 20b (¶ [0085]). Therefore, Doggart teaches wherein the relay vehicle (i.e., vehicle 20b) provides . . . user selected data (i.e., driver or occupant initiated response message) from the second remote vehicle to the first remote vehicle (i.e., the response message originates at vehicle 20c and is relayed to vehicle 20a through vehicle 20c). 
Because Doggart teaches the new features of proposed claim 1, the proposed claim amendments under AFCP 2.0 are not entered.

Allowable Subject Matter
Claims 23-27 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Doggart (US 2019/0306680 A1, “Doggart”) in view of Kernwein et al. (US 2021/0195390 A1, “Kernwein”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Doggart, discloses a method of managing a vehicle convoy, the method comprising: sending a convoy setup invitation message from a first vehicle to set up a vehicle convoy; receiving, at the first vehicle, a confirmation message from a second vehicle accepting the convoy setup invitation; sending, from the first vehicle, convoy data messages to the second vehicle, the convoy data messages comprising data required to maintain the vehicle convoy.

With respect to independent claim 23, Doggart taken either individually or in combination with other prior art of record fails to teach or suggest: generating at the relay vehicle a list including the remote vehicle transmission data; providing the list to a second communication platform of the relay vehicle; storing the remote vehicle transmission data via the second communication platform.

Claims 24-27 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nicholas Arens 10 August 2022.

The application has been amended as follows: 

CLAIMS:
1-22. (Canceled) 

28-34. (Canceled) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668